Citation Nr: 1206721	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  08-11 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased initial evaluation for service-connected migraines, evaluated as 10 percent disabling prior to August 20, 2007, and as 30 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to November 2005.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for migraines, evaluated as 10 percent disabling.  The RO assigned an effective date for service connection of November 13, 2005.  The Veteran appealed the issue of entitlement to an initial evaluation in excess of 10 percent.  In February 2010, the RO increased the Veteran's rating for his migraines to 30 percent, with an effective date of August 20, 2007.  However, since this increase did not constitute a full grant of the benefit sought, the increased initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

At the Veteran's request, jurisdiction over the Veteran's claims file has been transferred to the RO in Indianapolis, Indiana. 


FINDINGS OF FACT

1.  Prior to August 20, 2007, the Veteran's migraines are shown to have been productive of the need for medications, but they are not shown to have been manifested by characteristic prostrating attacks occurring on an average of once a month over several months.  

2.  As of August 20, 2007, the Veteran's migraines are shown to have been productive of the need for medications, but not very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  Prior to August 20, 2007, the criteria for an initial evaluation in excess of 10 percent for migraines have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.124a, Diagnostic Code 8100 (2011).   

2.  As of August 20, 2007, the criteria for an evaluation in excess of 30 percent for migraines have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.124a, Diagnostic Code 8100 (2011).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Evaluation

The Veteran asserts that he is entitled to an increased initial evaluation for his service-connected migraines.  

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

With regard to the history of the disability in issue, the Veteran's service treatment reports show that beginning in 2004, he received ongoing treatment for complaints of headaches, following ear, nose, and throat surgery.  He essentially reported a history of headaches for years, but that they had increased in frequency and intensity following his surgery.  His headaches were often reported as occurring on a daily basis.  It appears that physicians had difficulty alleviating his symptoms, and attempted a number of medication regimes; his medications were noted to include Maxalt, Percocet, Imitrex, and Topamax.  See 38 C.F.R. § 4.1 (2011).  

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Veteran's migraines have been evaluated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.  Under DC 8100, a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one episode in 2 months over the last several months.  

A 30 percent evaluation is warranted for migraines manifested by characteristic prostrating attacks occurring on an average of once a month over several months. 

A 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

As an initial matter, the Board finds that the Veteran is not a credible historian.  In a VA psychiatric consultation report, dated in February 2008, the Veteran was noted to state that he had served "in an Iraqi combat zone for three months."  He denied a history of a serious head injury at that time.  VA progress notes, dated in December 2010, note, "The patient reports service in Operation Iraqi Freedom (OIF) or Operation Enduring Freedom  (OEF)," and state that he has already been diagnosed as has having a TBI (traumatic brain injury) during OIF/OEF deployment.  These reports show that, in association with a posttraumatic stress disorder screen, the Veteran reported that he was constantly on guard, watchful, or easily startled.  Other notations in these reports indicate that the Veteran denied OIF/OEF service.  The Veteran's discharge (DD Form 214) shows that he served in the Navy with a military occupation specialty of SK (storekeeper), and that he had two years of sea service, with no foreign service; there is no indication of participation in OIF/OEF, or any indication of service in Iraq.  Service treatment reports do not show that the Veteran incurred a TBI, nor is service connection in effect for this disability.  The post-service medical evidence shows that the Veteran reported that he had served aboard a submarine.  In another matter, an October 2007 VA progress note shows that a physician determined that the Veteran "willfully and purposefully tried to obtain opiods from different sources, even though he was specifically told that this was inappropriate and not allowed," and that he "willfully and purposefully abused" his pain medication by taking more than was prescribed, "even though he knew this was not as instructed,"  A November 2007 VA progress note shows that this same physician noted "evident misrepresentation" on how he was using his medications.  That same month, in regard to the Veteran's use of narcotics, another VA physician noted that he had confronted the Veteran "on the contradicting statements that he gave to the RN (registered nurse) and he admitted giving false statements."  A December 2007 VA progress note shows that the physician noted a history of a "focus on narcotics use," and "trying to procure narcotics though multiple doctors."  Other VA progress notes dated that same month note an "over use of narcotics," and contain Axis I diagnoses of rule out poly-substance abuse, and opiod abuse.  A March 2010 report notes that there was "an ongoing issue with seeking multiple physicians to treat the same issue.  This is noted in the notes concerning the use of his postoperative narcotic medications ... and then apparently utilizing the varied inputs."  Finally, in February 2009, the Veteran reported a criminal conviction, apparently in association with a landlord/tenant dispute.  Given the foregoing, the Board finds that the Veteran is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  

A.  Prior to August 20, 2007

The relevant medial evidence is summarized as follows:

A VA general medical examination report, dated in January 2006, shows that the Veteran reported that he was taking Depakote for his headaches, 1500 mg (milligrams).  He stated that he "does well" as long as he takes his medications.  He reported having headaches once a month, lasting eight hours, during which time he was sensitive to light and had to remain in a dark environment, and usually had to lay down.  He reported having a headache a week before.  The relevant diagnosis was migraine headaches.  

A VA neurological examination report, dated in January 2006, shows that the Veteran reported that he had headaches once or twice a month, accompanied by photophobia, throbbing pain affecting the left eye, followed by constant pain, which at times were precipitated by smells or stress.  The only alleviating factors were going into a dark room and putting a cold rag over his head.  He took Depakote for preventative treatment and Maxalt for acute treatment of his symptoms, which seemed to help his symptoms.  An examination was unremarkable.  The diagnosis was migraine headaches.  

VA progress notes primarily show treatment for low back symptoms, however, they show a few treatments for headaches, with use of medications that included Depakote and Rizatriptan.  

After reviewing the totality of the evidence, the Board finds that an initial evaluation in excess of 10 percent is not warranted for the Veteran's migraines.  Under DC 8100, a 30 percent evaluation is warranted for migraines manifested by characteristic prostrating attacks occurring on an average of once a month over several months.  The Veteran has been noted to willfully and purposefully have abused narcotics, and to have given false statements in attempts to obtain narcotics, and based on this and other statements he has made, the Board has determined that he is not credible.  His neurological examinations have been unremarkable and have not resulted in any relevant objective findings.  See e.g., VA examination reports, dated in January 2006 and February 2007.  The only evidence pertaining to the frequency of the Veteran's headaches is found in the January 2006 VA examination reports, which show complaints of headaches once or twice a month.  In addition, no health care professional has characterized his headaches as "prostrating," nor is there objective evidence of record to show such attacks.  Furthermore, there is no evidence of cranial pathology, or associated neurological pathology or impairment.  In summary, the medical evidence is insufficient to show that he has had prostrating attacks of the required frequency.  The Board therefore finds that the evidence is insufficient evidence to show that the Veteran has migraines manifested by characteristic prostrating attacks occurring on an average of once a month over several months, and that the criteria for an initial evaluation in excess of 10 percent under DC 8100 have not been met, and that the claim must be denied.  

B.  As of August 20, 2007

The relevant medical evidence is summarized as follows:

An August 20, 2007 VA progress note shows that the Veteran complained of severe nausea and vomiting, with alleviation by injections of Imitrex in the emergency room.  He stated that he went to the emergency room two to three times per month.  He took Depakote for preventative treatment and Maxalt.  He indicated that these medications were not very effective.  The examiner stated that the Veteran's dosage of Maxalt was subtherapeutic, and that he was not using it as it was recommended.  The examiner further stated that the Veteran had excessive sleep deprivation which would aggravate his headaches.  An increase in Maxalt, and use of suppositories, was recommended.  

Overall, VA progress notes primarily show treatment for low back symptoms, however, they also show the following: an October 2007 report shows complaints of headaches three times per week accompanied by severe pain, as well as nausea and vomiting.  The report notes that computerized tomography (CT) reports excluded vascular anomalies.  The Veteran reported using morphine, Fentanyl, and hydrocodone (for back pain), but stated that these did not affect his headaches.  He stated that his headaches occurred "once every few weeks or so at the most," and that they were relieved by Maxalt if it was taken early.  He reported getting about one to two more hours of sleep a night due to use of Amitriptyline.  The report notes, "The improvement in his headache management seems to be coincidental with the use of Atenolol 50 mg. per day."  His Amitryptiline dosage was increased.  An April 2008 report notes complaints of chronic daily headaches, both tension-type and migraine, with a severe headaches once a week, relieved by Maxalt.  Occasionally, he will lie down in a dark room and go to sleep with ultimate relief.  He reported little improvement in sleep with Amitryptiline, and the physician indicated use of this medication would be withdrawn and that he would be started on Trazodone.   He would also be continued on Atenolol and Maxalt.  Reports dated in February 2009 show that the Veteran reported  that his headaches were better with use of Atenolol and Trazodone, but that he was still only sleeping four to five hours per night.  He complained of headaches "increasing to twice/month."  The neurologist stated that his "major issue seems to be the disruptive stressful process of his prior arrangement with a girlfriend."  A March 2010 report notes chronic daily headaches with rare migraine headaches approximately twice per month.  The majority of his headaches are tension-type headaches.  He related most of his headaches to stress and eye strain.  The examiner stated, "The migraines are rare and if he used the Maxalt appropriately at those times, I am not sure he would have much of a problem.  If he does, then switching to a different and rare use of a Triptan would be indicated."

A VA neurological examination report, dated in September 2009, shows that the examiner stated that the Veteran's C-file had not been reviewed.  See VAOPGCPREC 20-95, 61 Fed. Reg. 10,064 (1996).  The Veteran reported chronic progressive headache problems since his service.  The Veteran's CT scans were summarized.  He complained of chronic headaches of varied frequency, between three times per week and three times per month.  They tended to last from 30 minutes to three hours.  They were accompanied by photophobia, phonophobia, with no particular weakness noted, but malaise and fatigue, and "mild functional loss."  He stated that he could not function normally during his headaches, and that he usually had to lie down in a quiet dark room for one to two hours.  They examiner stated that his headaches seemed mildly prostrating in nature.  The diagnosis noted chronic migraine headaches with tension-type headaches.  

The Board finds that an evaluation in excess of 30 percent is not warranted for the Veteran's migraines.  Under DC 8100, a 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  In this case, the evidence shows that the Veteran has been diagnosed with migraine headaches by physicians, and that he has been taking several medications for control of his symptoms.  Although his reports have varied, the Veteran has complained of headaches as often as three times per week, and stated that he usually had to lie down in a dark room during his headaches.  However, the Board has determined that he is not credible.  His neurological examinations have been unremarkable and have not resulted in any relevant objective findings.  See e.g., VA reports, dated in September 2009 and March 2010.  Furthermore, to the extent that the September 2009 VA examiner stated that there was only "mild functional loss," and that the Veteran's headaches were only "mildly prostrating," these characterizations do not warrant an increased evaluation, as they were based on the Veteran's reported history, which is not afforded any probative value.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  Furthermore, the claims file does not contain a competent medical opinion to the effect that the Veteran has severe economic inadaptability due to his headaches, nor is there any objective evidence to show economic inadaptability due to headaches.  In summary, the objective medical evidence is insufficient to show that the Veteran's headaches are of such frequency and severity to meet the criteria for a 50 percent evaluation under DC 8100.  Accordingly, the preponderance of the evidence is against an evaluation of 50 percent.  

C.  Conclusion

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to increased evaluations for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (as in this case).  Id. at 126. 

The Board does not find evidence that the Veteran's migraines should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record from the day the Veteran filed the claim to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


II. The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2011).  In December 2005, the Veteran was issued a VCAA notice in association with his claim for service connection for migraines.  Where, as here, service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  

The RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's service treatment reports, and VA and non-VA medical records.  The Veteran has been afforded VA examinations.  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

Prior to August 20, 2007, an initial evaluation in excess of 10 percent for service-connected migraines is denied.  

As of August 20, 2007, an evaluation in excess of 30 percent for service-connected migraines is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


